ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 6th day of March, 2002
ORDERED, by the Court of Appeals of Maryland, that Devron Antoninus Reed be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland, and it is further,
ORDERED, that the Respondent, Devron Antoninus Reed, shall comply with the conditions stated in Maryland Rule 16-760, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Devron Antoninus Reed from the register of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.